

 
Exhibit 10.1
 
 
SEPARATION AGREEMENT AND GENERAL RELEASE
 
 
Aircastle Advisor LLC, a Delaware limited liability company ("Aircastle"), and
Michael Platt ("Employee") have entered into this Separation Agreement and
General Release (this "Agreement") as of this 3rd day of May, 2010. Aircastle
Limited, a Bermuda exempted company ("Parent"), is a signatory to this Agreement
solely with respect to obligations herein related to its shares.  Aircastle,
Employee and Parent are collectively referred to herein as the "Parties").  In
consideration of the mutual promises contained herein, the Parties agree as
follows:
 
1.
Termination of Employment.  Employee and Aircastle agree that as of May 3, 2010
(the "Resignation Date"), Employee will resign all positions Employee currently
holds as an officer, director or employee of Aircastle (including its parents,
subsidiaries and affiliates at any level), and Employee agrees to promptly
execute such documents and take such actions as may be necessary or reasonably
requested by Aircastle to effectuate or memorialize the resignation of such
positions.  Employee shall remain employed by Aircastle (and shall receive the
same base salary and be eligible to participate in the same welfare benefit
plans as of the date hereof), to assist with transition issues and other matters
as reasonably requested by Aircastle (but shall have no authority to, and shall
not, take any action on behalf of Aircastle or any affiliate or bind Aircastle
or any affiliate to any commitment or contract), until June 15, 2010 (the
"Termination Date"), at which time Employee's employment with Aircastle will
terminate.  Following the Termination Date, Aircastle will pay Employee, in a
lump sum, in cash, within ten (10) days after the Termination Date, all earned
but unpaid salary and all accrued but unused paid time off (including vacation
time) earned by Employee through the Termination Date, less applicable
withholdings for taxes. In addition, Aircastle will reimburse Employee for all
business expenses incurred on behalf of Aircastle through the Termination Date,
in accordance with Aircastle's policies with respect to the reimbursement of
expenses.
   
2.
Restricted Shares.  The Parties agree that Schedule 1 hereto sets forth an
accurate listing of the restricted common share grants to Employee under the
Amended and Restated Aircastle Limited 2005 Equity and Incentive Plan (the
"Plan"), it being agreed that 98,072 common shares (the "Restricted Shares")
remain unvested under such grants as of the date hereof pursuant to the terms of
the Restricted Share Grant Agreements identified in Schedule 1 hereto (the
"Restricted Share Agreements").  Following the Resignation Date, and subject to
(1) this Agreement having been executed and not revoked during the revocation
period described in Section 17 hereof (the expiration of such period, the
"Release Effective Date") and (2) Employee's continued compliance with the terms
and conditions of this Agreement, including without limitation, the terms and
conditions set forth in Section 7 hereof:
     
(a)
44,580 of the Restricted Shares shall become vested as of the Release Effective
Date and shall be delivered to Employee as soon as practicable thereafter.

 
 
 

--------------------------------------------------------------------------------

 
 

 
(b)
53,492 of the Restricted Shares shall become vested as of the expiration of the
Restricted Period (as defined below) and shall be delivered to Employee as soon
as practicable thereafter.
       
(c)
Employee acknowledges and agrees that the vesting and delivery of the Restricted
Shares provided in this Section 2 is in addition to any amounts to which
Employee is already entitled under Section 1 hereof and that such vesting and
delivery is adequate and satisfactory consideration for the assurances made by
Employee in this Agreement, including without limitation, the general release of
claims set forth in Section 3 hereof.
       
(d)
Employee agrees that the Restricted Shares described in Section 2(b) shall vest
only in accordance with the terms and provisions of this Section 2 and shall
otherwise be forfeited upon a termination of employment.
     
3.
Employee General Release of Claims. Employee, on Employee's own behalf and on
behalf of Employee's estate, heirs, family members, successors and assigns,
hereby voluntarily, knowingly and willfully forever releases and discharges
Aircastle and Parent, and each of their respective affiliates, successors,
assigns, employees, officers, directors, representatives, shareholders, agents
and all persons acting by, through, under or in concert with Aircastle and
Parent in both their official and personal capacities (the "Releasees") from any
and all claims, whether or not known, accrued, vested or ripe, that Employee has
or may have against the Releasees arising (i) from the beginning of time through
the date upon which Executive signs this Agreement, and/or (ii) from or in any
way related to Employee's employment with Aircastle or the termination of that
employment relationship, including, but not limited to, any such claim for an
alleged violation of the following statutes and court-made legal principles:
       
o
Title VII of the Civil Rights Act of 1964, as amended;
           
o
The Civil Rights Act of 1991;
           
o
Any claim arising under the provisions of the False Claims Act, 31 U.S.C.A. §
3730, including, but not limited to, any right to personal gain with respect to
any claim asserted under its "qui tam" provisions;
           
o
Sections 1981 through 1988 of Title 42 of the United States Code, as amended;
           
o
The Employee Retirement Income Security Act of 1974, as amended;

 
 
 

--------------------------------------------------------------------------------

 
 

   
o
The Immigration Reform and Control Act, as amended;
           
o
The Americans with Disabilities Act of 1990, as amended;
           
o
The Age Discrimination in Employment Act of 1967, as amended;
           
o
The Older Workers' Benefit Protection Act of 1990, as amended;
           
o
The Workers Adjustment and Retraining Notification Act, as amended;
           
o
The Occupational Safety and Health Act, as amended;
           
o
The Connecticut Fair Employment Practices Act;
           
o
Connecticut labor laws, as contained in Title 31 of the General Statutes of
Connecticut;
           
o
any other federal, state or local civil or human rights law or any other local,
state or federal law, regulation or ordinance;
           
o
any claims arising out of or related to an express or implied employment
contract (including, without limitation, the letter agreement by and between
Aircastle and Employee, dated January 8, 2007, the "Employment Letter") or a
covenant of good faith and fair dealing;
           
o
any public policy, contract, tort, or common law; or
           
o
any allegation for costs, fees, or other expenses including attorneys' fees
incurred in these matters.
           
Notwithstanding the foregoing, nothing in this Agreement shall release or waive
any rights or claims Employee may have: (i) under this Agreement; (ii) for
indemnification under any written indemnification agreement by and between
Employee and Aircastle and/or under applicable law or Aircastle's charter or
bylaws; (iii) under any applicable insurance coverage(s); or (iv) with respect
to any accrued and vested benefits under any tax-qualified retirement plans.

 
 
 

--------------------------------------------------------------------------------

 
 
4.
Aircastle Release.  Aircastle also agrees to waive all known or unknown claims
against Employee, but such waiver shall exclude, whether known or unknown: (a)
any claims arising out of alleged criminal or fraudulent conduct by Employee in
connection with his activities as an employee of Aircastle and (b) a violation
of any securities or other governmental laws, rules or regulations relating to
Employee's duties as an employee of Aircastle.  Notwithstanding the foregoing,
Aircastle does not release its right to have Employee perform his obligations
under this Agreement (including, without limitation, his obligations under
Section 7 hereof).
   
5.
Affirmations. Employee and Aircastle each affirm that neither has filed, caused
to be filed, or presently is a party to any claim, complaint, or action against
the other in any forum or form. Employee furthermore affirms that Employee has
no known workplace injuries or occupational diseases, and has been provided and
has not been denied any leave requested under the Family and Medical Leave Act.
Employee disclaims and waives any right of reinstatement with Aircastle.
Aircastle and Parent affirm that, in accordance with the provisions of the
Restricted Share Agreements, Employee is entitled to receive all dividends
declared, with a record date prior to any forfeiture of such shares, with
respect to the Restricted Shares. Aircastle and Parent further affirm that, upon
the vesting of the Restricted Shares hereunder, the shares will be freely
transferable by Employee, without restriction under (i) any agreement to which
Aircastle or Parent is a party or (ii) any policy of Aircastle or Parent (other
than any applicable provision of the Amended and Restated Insider Trading
compliance Program of Aircastle Limited adopted as of February 22, 2007, as
amended from time to time).  Upon and after vesting hereunder, the Restricted
Shares will be subject to applicable requirements under state and/or federal
securities law.
   
6.
Benefits and COBRA. Except as otherwise provided in this Section 6, effective as
of the Termination Date, Employee will cease all Aircastle health benefit
coverage and other benefit coverage. Employee acknowledges that Aircastle has
advised Employee that pursuant to the Consolidated Omnibus Budget Reconciliation
Act of 1985 (COBRA), Employee has a right to elect continued coverage under the
Aircastle group health plan for a period of eighteen (18) months from the
Termination Date.
   
7.
Covenant Agreement; Non-Disparagement; Cooperation.
     
(a)
Covenant Agreement.  Employee and Aircastle acknowledge and agree that, except
as set forth in the immediately following sentence, all of the terms and
provisions set forth in the Confidentiality, Developments and No Solicitation
Agreement, by and between Employee and Aircastle, dated January 8, 2007 (the
"Covenant Agreement") (including without limitation, all non-competition,
non-solicitation and confidentiality provisions), shall continue to apply in
accordance with their terms for the applicable periods set forth therein
following the Termination Date.  Notwithstanding the foregoing, Employee
acknowledges and agrees that the provisions set forth in Section I.C.1 of the
Covenant Agreement, entitled "No Competing Employment," shall continue to apply
for three (3) months following

 
 
 

--------------------------------------------------------------------------------

 
 

    the Resignation Date (the "Restricted Period"), without regard to any
limitations set forth in Section I.D.2.b of the Covenant Agreement.        
(b)
Non-Disparagement. Employee agrees not to make critical, negative or disparaging
remarks about Aircastle or any of its affiliates, including, but not limited to,
comments about any of its assets, services, management, business or employment
practices, and not to voluntarily aid or voluntarily assist any person in any
way with respect to any third party claims pursued against Aircastle. Aircastle
agrees to cause its "executive officers" (as defined in Rule 3b-7 under the
Securities Exchange Act of 1934, as amended) not to engage in, conduct or make
statements or representations that are critical, negative or disparaging with
respect to Employee, Employee's business or personal reputation.  If called to
provide information to any actual or prospective subsequent employer of
Employee, Aircastle will only disclose those matters covered in public filings,
and that Employee's departure was amicable. Nothing in this Section will prevent
the Employee or Aircastle from responding fully and accurately to any question,
inquiry or request for information when required by applicable law or legal
process.
       
(c)
Cooperation.  Commencing on the Termination Date, Employee will cooperate in all
reasonable respects with Aircastle and its affiliates in connection with any and
all existing or future litigation, actions or proceedings (whether civil,
criminal, administrative, regulatory or otherwise) brought by or against
Aircastle or any of its affiliates, to the extent Aircastle reasonably deems
Employee's cooperation necessary. Employee shall be reimbursed for all
reasonable out-of-pocket expenses incurred by Employee as a result of such
cooperation. With respect to any and all existing or future litigation, actions
or proceedings (whether civil, criminal, administrative, regulatory or
otherwise) brought against Employee in connection with his employment by
Aircastle, Aircastle will honor, and proceed in accordance with, its bylaws as
in effect from time to time.
     
8.
Public Filings; Press Releases. Aircastle will disclose the existence and terms
of this Agreement, and will file this Agreement with the Securities and Exchange
Commission in satisfaction of its reporting obligations under the Securities
Exchange Act of 1934, as amended.
   
9.
Return of Personal Property. Aircastle has promised to return to Employee all
items of personal property located at Aircastle's business premises prior to the
Termination Date. Employee promises to return to Aircastle all items of
Aircastle property in Employee's possession no later than the Termination Date.
   
10.
Notices. All notices, demands, consents or communications required or permitted
hereunder shall be in writing. Any notice, demand or other communication given
under this Agreement shall be deemed to be given if given in writing (including
facsimile or similar

 
 
 

--------------------------------------------------------------------------------

 
 

  transmission) addressed as provided below (or at such other address as the
addressee shall have specified by notice actually received by the sender) and if
either (a) actually delivered in fully legible form to such address or (b) in
the case of a letter, five (5) days shall have elapsed after the same shall have
been deposited in the United States mail, with first-class postage prepaid and
registered or certified:

 

 
To Aircastle:
Aircastle Advisor LLC
   
300 First Stamford Place, 5th
   
Stamford, Connecticut  06902
   
Attention:  General Counsel
 
To Employee:
 Michael Platt
   
At address currently on Aircastle's records

 
11.
Governing Law and Interpretation. This Agreement shall be governed and
controlled by and in accordance with the laws of the State of Connecticut
without regard to its conflict of laws provision. In the event Employee or
Aircastle breaches any provision of this Agreement, Employee and Aircastle
affirm that either may institute an action to specifically enforce any term or
terms of this Agreement. Venue for any action brought to enforce the terms of
this Agreement or for breach thereof shall lie in any court of competent
jurisdiction in Stamford, Connecticut. Should any provision of this Agreement be
declared illegal or unenforceable by any court of competent jurisdiction and
cannot be modified to be enforceable, excluding the general release language,
such provision shall immediately become null and void, leaving the remainder of
this Agreement in full force and effect. The Parties affirm that this Agreement
is the product of negotiation and agree that it shall not be construed against
either Party on the basis of sole authorship.
   
12.
Nonadmission of Wrongdoing. The Parties agree that neither this Agreement nor
the furnishing of the consideration set forth herein shall be deemed or
construed at any time for any purpose as an admission by any Party of any
liability, wrongdoing or unlawful conduct of any kind.
   
13.
Amendment. This Agreement may not be modified, altered or changed except upon
express written consent of all Parties.
   
14.
Entire Agreement. This Agreement sets forth the entire agreement between the
Parties hereto and fully supersedes any prior agreements or understandings
between the Parties, except with respect to certain provisions of other prior
agreements specifically incorporated by reference herein. Each Party
acknowledges that such Party has not relied

 
 
 

--------------------------------------------------------------------------------

 
 

  on any representations, promises, or agreements of any kind made to such Party
in connection with the other Party's decision to enter into this Agreement,
except for those set forth in this Agreement.    
15.
Payments and Withholding.  Parent shall be entitled to require a cash payment by
or on behalf of Employee, and/or to deduct from the shares otherwise issuable to
Employee hereunder upon vesting of the Restricted Shares, any sums required by
federal, state or local tax law to be withheld or to satisfy any applicable
payroll deductions with respect to the vesting and delivery of the Restricted
Shares.
   
16.
Consultation with Attorney; Voluntary Agreement.  Employee acknowledge that (a)
Aircastle has advised Employee of Employee's right to consult with an attorney
of Employee's own choosing prior to executing this Agreement, (b) Employee has
carefully read and fully understands all of the provisions of this Agreement,
(c) Employee is entering into this Agreement, including the releases set forth
in Section 3, knowingly, freely and voluntarily in exchange for good and
valuable consideration and (d) Employee would not be entitled to the benefits
described in Section 2 in the absence of this Agreement.
   
17.
Revocation.  Employee acknowledges that Employee has been given twenty-one (21)
calendar days to consider the terms of this Agreement, although Employee may
sign it sooner.  Employee agrees that any modifications, material or otherwise,
made to this agreement do not restart or affect in any manner the original
twenty-one (21) calendar day consideration period. Employee will have seven (7)
calendar days from the date on which Employee sign this Agreement to revoke
Employee's consent to the terms of this Agreement.  Such revocation must be in
writing and sent via by hand delivery or facsimile to Aircastle Limited, c/o
Aircastle Advisor LLC, 300 First Stamford Place, 5th Floor, Stamford,
Connecticut  06902, Attention:  General Counsel / Fax: 203-724-2331.    Notice
of such revocation must be received within the seven (7) calendar days
referenced above.  In the event of such revocation by you, this Agreement shall
not become effective and you shall not have any rights under Section 2 of this
Agreement.  Provided that Employee does not revoke this Agreement with such
seven-day period, this Agreement shall become effective on the eighth calendar
day after the date on which Employee signs this Agreement.

 
[Remainder of Page Intentionally Left Blank]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto knowingly and voluntarily executed this
Agreement as of the below-written dates
 


 
AIRCASTLE ADVISOR LLC




By:
  /s/ Ron Wainshal    May 3, 2010
Name:
 Ron Wainshal  
        Date
Title:
 Chief Executive Officer    

 
EMPLOYEE
 


By:
  /s/ Michael Platt    May 3, 2010      
        Date
       



Solely as to obligations contained herein
with respect to its shares:


AIRCASTLE LIMITED






By:
   /s/ Ron Wainshal    May 3, 2010
Name:
 Ron Wainshal  
        Date
Title:
 Chief Executive Officer    

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 1
Restricted Share Summary









                       
No. of Shares
Grant Year
 
Total No.
Shares
   
Vested
Unvested
             
2007
 
    100,000
   
    50,000
    50,000
             
2007
 
    3,918
   
    980
    2,939
             
2009
 
    32,000
   
    10,667
    21,333
             
2009
 
    23,800
   
    -
    23,800
                           
Totals
 
    159,718
   
   61,646
    98,072
             



Restricted Share Agreements:
 
1)
Grant Letter dated as of  February 12, 2007

2)
Grant Letter dated as of  December 17, 2007

3)
Grant Letter dated as of January 10,  2009

4)
Grant Letter dated as of December 23, 2009